                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
                                     :
WILLIAM LURWICK,                     :
                                     :
                        Plaintiff    :
                                     :
      v.                             : CIVIL ACTION NO. 18-0981
                                     :
LEHIGH VALLEY HEALTH                 :
NETWORK, INC. and                    :
LEHIGH VALLEY HOSPITAL, INC.         :
                                     :
                        Defendants :
____________________________________:

                                            ORDER

        AND NOW, this       9th   day of May, 2019, upon consideration of Defendants’ Motion

to Dismiss for Lack of Prosecution (Dkt. No. 28) filed February 4, 2019, and for the reasons

stated in the accompanying Memorandum,

        IT IS ORDERED that defendants’ motion to dismiss is GRANTED with respect to the

dismissal of this action. Plaintiff’s case is DISMISSED in its entirety with prejudice.

        IT IS FURTHER ORDERED that the Clerk of Court shall mark this case CLOSED for

statistical purposes.



                                                            BY THE COURT



                                                            _/s/ Henry S. Perkin___________
                                                            HENRY S. PERKIN
                                                            United States Magistrate Judge
